Dismissed and Opinion Filed January 7, 1998




                                         In The

                                (Enurt at Appeals
                      JTtftlj Itsirxrt at Qfexas at lailas
                                   No. 05-96-01086-CV


               UNITED RESOURCES OIL AND GAS CORPORATION,
               UNITED RESOURCES EQUITY PARTNERS-I, L.P., and
       UNITED RESOURCES ENERGY PARTNERS, SERIES II, L.P., AppeUants


                        TRIUMPH NATURAL GAS, INC, Appellee
                         On Appeal from the 192nd District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 93-05355-K


                                OPINION PER CURIAM

             Before Chief Justice Thomas and Justices Whittington and Moseley
         The Court has before it appellants' and appellee's December 29,1997 agreed mot10n
  to dismiss. The mot.on states (1) the parties have reached asettlement of all claims, and
   (2) appellants no longer dcire to pursue the, appeal. Therefore, on the parties' December
   29, 1997 motion, this appeal is DISMISSED. See Tex. R. App. P. 42.1.
                                                                              PER CURIAM


   Do Not Publish
   Tex. R. App. P. 47
                                                                            S   '




                                (Hourt of Appeals
                     W\iVc[ iBtsiHrt of G^xas at Dallas
                                      JUDGMENT


UNITED RESOURCES OIL AND GAS                     Appeal from the 192nd District Court of
CORPORATION, UNITED                              Dallas County, Texas. (Tr.Ct.No. 93-
RESOURCES EQUITY PARTNERS-I,                     05355-K).
L.P., AND UNITED RESOURCES                       Opinion delivered per curiam before a
ENERGY PARTNERS, SERIES II,                      panel of Chief Justice Thomas and
L.P.,, Appellants                                Justices Whittington and Moseley.

No. 05-96-01086-CV                 V.

TRIUMPH NATURAL GAS, INC.,
Appellee


      In accordance with this Court's opinion of this date, the judgment of the trial court"
is AFFIRMED. It is ORDERED that each party shall bear its own costs of appeal. After
appellants United Resources Oil and Gas Corporation, United Resources Equity Partners-I,
LP and United Resources Energy Partners, Series II, L.P. pay all costs assessed against
them, the Dallas County District clerk is directed to release the balance, if any, of the cash
deposit to appellants' attorney, Charles Jefferson.

 Judgment entered January 7, 1998.
                                   NO. 05-96-01086-CV


                                           IN THE


                                  COURT OF APPEALS


                        FIFTH SUPREME JUDICIAL DISTRICT

                                     DALLAS, TEXAS




                            UNITED RESOURCES OIL AND GAS
                         CORPORATION, UNITED RESOURCES
                           EQUITY PARTNERS-I, L.P., and
                              UNITED RESOURCES ENERGY
                               PARTNERS, SERIES H, L.P.,
                                                                                     Appellants,

                                              vs.



                             TRIUMPH NATURAL GAS, INC.
                                                                                       Appellee.




                             STD7ULATION FOR DISMISSAL




TO THE HONORABLE COURT OF APPEALS:

       Under TEX. R. App. P. § 42.1(a)(1), United Resources Oil &Gas Corporation, United
Resources Equity Partners-I, L.P., and United Resources Energy Partners, Series H, L.P.
("Appellants") and Triumph Natural Gas, Inc. ("Appellee") stipulate that all claims and causes
of action asserted in this matter have been settled in their entirety. As aresult, Appellants and
Appellee desire that all claims and causes of action asserted in this suit and appeal be dismissed,
with prejudice to the refiling of same, with each party to bear its own costs of court, and agree

                                                                                            Page l
Stipulation for Dismissal
that the Final Judgment of the trial court entered on March 19, 1996, in Cause No. 93-5355-K

in the 192nd Judicial District Court of Dallas County, Texas, styled Triumph Natural Gas,

Inc. v. United Resources Oil and Gas Corporation, United Resources Equity Partners I, L.P.,

and United Resources Energy Partners, Series II, L.P. (a copy of which is attached hereto),

should be vacated. See Pantterra Corp. v. American Dairy Queen, 908 S.W.2d 300, 300-01

(Tex. App.—San Antonio 1995, no writ)(holding that when a cause becomes moot on appeal,
all prior orders and judgments should be set aside by the appellate court and the cause, not
merely the appeal, dismissed). Appellants and Appellee further agree and request that this Court
enter an order directing the District Clerk of Dallas County to release to Appellants' attorney,

Charles Jefferson, One River Walk, 700 North St. Mary's Street, Suite 1000, San Antonio,

Texas 78205, the proceeds of the cash deposit in lieu of bond previously deposited and posted
as security for payment of the judgment in this matter.
                                            Respectfully submitted,

                                            THE LAW OFFICE OF CHARLES JEFFERSON
                                             One River Walk
                                             700 North St. Mary's Street, Suite 1000
                                             San Antonio, TX 78205
                                             Telephone: 210/227-4182
                                             Facsimile: 214/227-5514




                                             By:             U> /#
                                                     CHARLES M. JE
                                                     State Bar No. IOoX^O

                                             ATTORNEY FOR APPELLANTS,
                                             UNITED RESOURCES OIL & GAS
                                              CORPORATION, UNITED ^0URC^J^™
                                              PARTNERS-I, L.P. and UNITED RESOURCES
                                              ENERGY PARTNERS, SERIES II, L.P.




                                                                                            Page 2
  Stipulation for Dismissal
                              VIAL, HAMILTON, KOCH & KNOX, L.L.P.
                              1717 Main Street, Suite 4400
                              Dallas, TX 75201-7388
                              Telephone: 214/712-4400
                              Facsimile: 214/712-4402




                              By:



                                     JULIE E. ANGELLEY
                                     State Bar No. 00793477

                              ATTORNEYS FOR APPELLEE, TRIUMPH
                              NATURAL GAS, INC.




IC40523.1




                                                                Page 3
  Stipulation for Dismissal